DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	The Election filed July 20, 2022 in response to the Office Action of April 20, 2022 is acknowledged and has been entered. Applicant's election without traverse of Group II, claims 11-16 is acknowledged.  
2.	Claims 1-16 are pending.  Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
3.	Claims 11-16 are currently under consideration.  
Claim Objections
4.	Claims 11 and 13 are objected to because of the following informalities:  the term “NK/T- lymphoma” should be “NK/T-cell lymphoma”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freud et al. (Am. J Clin. Pathol. 2013 140: 853-866), “Freud”.
	Freud teaches NKp46/CD335 is selectively expressed on the surface of natural killer (NK) cells.  See Abstract and p. 853-right col. 
	Freud teaches detecting NKp46/CD335 on the surface of extranodal NK/T-cell (ENKL) lymphoma cells from patients with flow cytometry and immunohistochemistry using an antibody to NKp46.  See p. 855-Parafffin Embedded Tissue Samples and Flow Cytometry, Tables 4-5, Images 3-4 and p. 864. 

6.	Claim(s) 11-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inagaki et al. (Leukemia & Lymphoma 2004 45 (7): 1471-1474, IDS), “Inagaki”.
	Inagaki teaches detecting NKp46 on the surface of enteropathy-type T-cell lymphoma cells from a patient with flow cytometry using an immunophenotypic analysis, which is an antibody based analysis.  See abstract, Fig. 1, Table 1, and p. 1473-left column. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim(s) 11, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernardo et al. (Clin. Immunol. 2008 126: 172-179), “Bernardo” in view of Nguyen et al. (Eur. J. Immunol. 2008 38: 2034-2045), “Nguyen”.
Bernardo teaches that invariant NKT (iNKT) cells were significantly reduced in refractory celiac disease patients (RCD) compared to patients responding to a gluten free diet (GFD).  See abstract and Fig. 4. 
	Bernardo teaches that of the circulating regulatory T  cells tested only circulating iNKT cells were reduced in RCD.  See abstract, Fig. 4 and  p. 178-last paragraph.
	Bernardo does not teach detecting NKp46.
	Nguyen teaches iNKT cells NKp46 in allergic asthma patients.  See abstract, Fig. 2, and  pp. 2035-2037, Increased NKp30 and NKp46 expressions in allergic asthmatic CD4+ iNKT cells.
	Nguyen teaches detecting NKp46 on the surface of iNKT cells using antibodies in flow cytometry.  See abstract, Fig. 2, pp. 2035-2037, Increased NKp30 and NKp46 expressions in allergic asthmatic CD4+ iNKT cells, and p. 2043-Flow cytometry and antibodies.
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Bernardo and Nguyen and use antibodies to NKp46 to detect iNKT cells in RCD because Bernardo teaches that only that of the circulating regulatory T  cells tested only circulating iNKT cells were reduced in RCD and Nguyen teaches that NKp46 is readily detectable on iNKT cells.  Thus, given the detectable expression of NKp46 on iNKT cells, one would have been motivated to detect NKp46 expression to monitor circulating iNKT cell levels in RCD.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 11-13, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,344,087 (Bonnafous et al. July 9, 2019). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the ‘087 patent is drawn to a method for treating an enteropathy associated T cell lymphoma (EATL) in an individual comprising: a) obtaining malignant cells from an individual having RCD and EATL, b) detecting prominent expression of NKp46 polypeptide on the surface of the malignant cells, and c) administering to the individual an anti-NKp46 antibody that binds an NKp46 polypeptide, said anti-NKp46 antibody is linked to a toxic agent.  Thus, claim 2 discloses all of the instantly claimed method steps for detection of RCD and EATL by detecting NKp46.  Thus, claim 2 of the ‘087 patent makes the detection method of instant claims 11-13, 15 and 16 obvious. 
Conclusion
	9.	No claims allowed. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642